Case 1:18-cv-01743-ELH Document 13 Filed 10/05/18 Page 1 of 1

AO 440 (Rev. 061'12) Summons in a Civil Action (Pa_a_e 2)

Civil Action No. l:lS-CV-Ul743-ELH

PROOF OF SERVICE
(This section Should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for maine cf individual and title, if nny) Keith A. Gladstone was received by nie on (dare) Oct 2, 2018,
l :04 pni. _"

l personally served the summons on the individual at (pt'ace) _ on (a'ate)
' 01'

a

l left the summons at the individual’s residence or usual place of abode with (name) Cody Gladstone , a person
of suitable age and discretion who resides there, on (n’ate) Wed, Oct 03 2018 , and mailed a copy to the
individual’s last known address; or

EE

l:| l served the summons on (nam.e of individual ) , who is designated by law to accept
service of process on behalf of (na)ne rif organization) on (dcrre)
; or
[:] l returned the summons unexecuted because: ; or
[:| Other: ; Or
My fees are 39 for travel and S for services, for a total of $

l declare under penalty of perjury that this information is true.

Server's signature

Date: 10/4/2018

 

David Sterner

 

P)'intecf name and title

ll33 13th St NW Ste. C4, Washington, DC 20005

 

Server's address

Additional information regarding attempted service, etc.:

l) Successful Attempt: Oct 3, 2018, 4:37 pm EDT at 828 Alum Rock Rd, New Park, PA 17352 received by Cody Gladstone.
Relationship: Son; Other: Cody accepted the documents on behalf of his father, he confirmed he is over lS years old. He
called his father while l was there so he is aware the papers were served.;

 

